UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 95.8% (Cost $242,760,244) California 86.7% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 $1,067,970 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,187,870 Anaheim Certificates of Participation Convention Center (D)(P) 11.382 07/16/23 2,000,000 2,017,200 Anaheim Public Financing Authority Public Improvement Project, Series C (D)(Z) Zero 09/01/18 3,000,000 2,502,780 Antioch Public Financing Authority, Series B 5.850 09/02/15 1,055,000 1,057,711 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,247,930 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,764,806 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 4,999,950 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 4,465,000 4,186,250 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 785,000 747,179 California Educational Facilities Authority College and University Financing Project 5.000 02/01/26 4,525,000 4,459,614 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,814,850 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 2,011,660 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,659,925 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,062,290 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,204,990 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 1,095,420 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,202,000 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12/01/27 500,000 541,695 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,170,920 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,532,600 California State Public Works Board Department of Corrections, Series C 5.500 06/01/18 5,000,000 5,325,250 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,410,960 California State Public Works Board Various Capital Project, Series A 5.000 04/01/37 1,000,000 1,083,900 California State University Revenue College and University Revenue, Series A 5.250 11/01/34 1,000,000 1,132,410 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,171,060 1 California Tax-Free Income Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value California (continued) California Statewide Communities Development Authority Kaiser Permanente, Series A 5.000 04/01/42 $2,000,000 $2,179,460 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 1,700,000 1,935,484 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10/01/38 2,000,000 2,141,460 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,319,950 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 2,500,150 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 4,000,240 Capistrano Unified School District No. 90-2 Talega 5.875 09/01/23 500,000 509,990 Capistrano Unified School District No. 90-2 Talega 6.000 09/01/33 750,000 760,590 Center Unified School District, Series C (D)(Z) Zero 09/01/16 2,145,000 1,968,059 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,602,410 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,231,808 Corona Community Facilities District No. 97-2 5.875 09/01/23 1,035,000 1,043,901 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 3,141,850 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 1,022,320 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 6,615,000 3,176,060 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/36 30,000,000 7,382,100 Fresno Sewer Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,145,550 Fullerton Community Facilities District No: 1 6.200 09/01/32 1,000,000 1,002,070 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A-1 6.250 06/01/33 1,495,000 1,559,494 Golden State Tobacco Securitization Corp. Series A (D) 5.000 06/01/35 13,750,000 14,089,488 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,604,700 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,131,350 Laguna-Salada Union School District, Series C (Z) Zero 08/01/26 1,000,000 542,730 Lancaster School District School Improvements (D)(Z) Zero 04/01/19 1,730,000 1,428,963 Lancaster School District School Improvements (D)(Z) Zero 04/01/22 1,380,000 970,982 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09/01/27 1,200,000 1,218,900 Long Beach Harbor Revenue, Series A, AMT 6.000 05/15/18 2,660,000 3,287,680 Long Beach Special Tax Community Community Facilities, District 6 6.250 10/01/26 2,500,000 2,502,225 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,864,240 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09/01/22 655,000 662,677 Los Angeles Department Of Water & Power 5.000 07/01/43 1,000,000 1,156,270 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 3,209,100 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 3,052,050 Northern California Power Agency California - Oregon Transportation Project, Series A (D) 7.000 05/01/13 35,000 35,985 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,365,000 1,382,349 2 California Tax-Free Income Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value California (continued) Oxnard Community Facilities District: No. 3 Seabridge 5.000 09/01/35 $1,490,000 $1,506,658 Paramount Unified School District, Series B (D)(Z) Zero 09/01/25 4,735,000 2,740,855 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 615,000 693,480 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,550,000 1,454,551 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 497,193 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 5,910,000 6,232,627 San Bruno Park School District School Improvements, Series B (D) (Z) Zero 08/01/21 1,015,000 753,577 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 1,077,060 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 1,000,870 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,395,893 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/17 1,600,000 1,317,168 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/18 1,700,000 1,304,801 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07/01/21 2,500,000 1,832,100 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08/01/25 2,500,000 2,519,775 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,264,775 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,139,660 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,099,750 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 817,873 San Francisco State Building Authority, Series A 5.000 10/01/13 925,000 939,624 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 3,148,711 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,975,400 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/22 6,500,000 5,343,585 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 4,965,250 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 2,090,971 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 1,790,000 2,093,888 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/24 10,000,000 11,502,600 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D)(Z) Zero 09/01/20 1,275,000 892,602 3 California Tax-Free Income Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value California (continued) Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 $2,000,000 $2,149,520 State of California (D) 4.750 04/01/29 2,920,000 2,928,234 State of California 5.000 02/01/38 3,000,000 3,305,130 State of California 5.000 09/01/41 1,500,000 1,644,510 State of California 5.000 10/01/41 2,000,000 2,194,120 State of California Public Improvements 5.125 04/01/23 2,000,000 2,124,620 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 6,231,000 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,298,780 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 2,002,640 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,168,240 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 1,742,000 1,819,763 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,538,620 Puerto Rico 9.1% Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,701,340 Commonwealth of Puerto Rico Public Improvement, Series A 5.500 07/01/39 1,500,000 1,559,954 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 5,000,000 5,338,350 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 1,322,563 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07/01/24 1,750,000 2,024,278 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 1,000,000 1,001,080 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 80,000 79,995 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07/01/14 940,000 1,042,723 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07/01/14 2,310,000 2,496,948 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11/15/20 500,000 502,460 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 3,000,000 3,103,800 Short-Term Investments 0.7% (Cost $1,972,000) Repurchase Agreement 0.7 % Repurchase Agreement with State Street Corp. dated 8-31-12 at 0.010% to be repurchased at $1,972,002 on 9-4-12, collateralized by $1,895,000 Federal Home Loan Bank, 4.500% due 1-15-14 (valued at $2,015,806, including interest) 1,972,000 1,972,000 4 California Tax-Free Income Fund As of 8-31-12 (Unaudited) Total investments (Cost $244,732,244)† 96.5% Other assets and liabilities, net 3.5% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: As a % of total Insurance coverage investments Ambac Financial Group, Inc. 3.0% Assured Guarantee Corp. 0.4% Assured Guaranty Municipal Corp. 7.2% California Mortgage Insurance 0.4% Financial Guaranty Insurance Company 5.3% National Public Finance Guarantee Insurance Company 16.7% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 8-31-12, the aggregate cost of investment securities for federal income tax purposes was $243,000,409. Net unrealized appreciation aggregated $23,573,381, of which $24,289,365 related to appreciated investment securities and $715,984 related to depreciated investment securities. The Fund has the following sector composition as a percentage of total net assets on 8-31-12: General Obligation Bonds 18.6% Revenue Bonds Facilities 19.5% Tobacco 12.2% Transportation 11.9% Education 7.6% Health Care 5.4% Water & Sewer 1.9% Utilities 1.2% Development 0.8% Pollution 0.8% Other Revenue 15.8% Short-Term Investments & Other 4.3% 5 California Tax-Free Income Fund As of 8-31-12 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
